Citation Nr: 1600821	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-19 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1955 to August 1975.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The case was remanded by the Board in July 2015 to provide the Veteran with a personal hearing at the RO before a member of the Board.  The Veteran was provided notice of hearings, the most recent scheduled in December 2015.  He failed to report for the hearing, without adequate explanation; his request for a personal hearing is withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his current back disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative changes of the lumbar spine are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition, discussion of the duties to notify and assist is unnecessary. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  

The Veteran contends that he has suffered back pain since an injury in service where he fell through a hatch. 

Service treatment records for May 1956 reveal that there was tenderness in the right lumbar region, suggesting muscle strain.  The Veteran's spine was normal on periodic physical examinations in September 1958 and July 1964.  He complained in February 1967 of a history of low back pain for several years; the impression was acute and chronic low back strain.  X-rays of the lumbar spine in January 1968 did not show any abnormalities.  A September 1969 entry noted complaints of low back pain "off & on since 1966;" became more severe the previous day.  The diagnostic impression was low back strain.  The Veteran reported in April 1970 that he had fallen through a hatch in 1966, injuring his back.  It was noted that he had not had any pain for the past year.  On his Report of Medical History completed in August 1975, the Veteran answered "yes" to having recurrent back pain.  While the contemporaneous medical examination noted a normal clinical evaluation of the spine, the examiner commented "low back syndrome x 12 years; original injury; fell through hatch."

In an August 2010 statement, the Veteran stated that his experienced back pain continuously since the in-service injury but he just "live[d] with it."  

According to September 2010 treatment records from Westerly Hospital, the Veteran complained of a history of low back pain.  X-rays showed extensive degenerative changes, most severe at L4-L5.

On VA back examination in June 2011, the Veteran reported a history of low back problems since he incurred an injury to his back when he fell down a ladder in service in 1958.  He indicated that there was no physician aboard at that time and was put on bedrest for three days felt better and went back to work.  He said the back pain got progressively worse.  It was noted that the Veteran's post-service employment involved lifting objects of 40-60 pounds.  Following physical examination, the diagnosis was that the Veteran had a "history of fall from (submarine hatch) the ladder and since then he complained of constant pains."  The examiner noted that the claims folder was not available for review.  

According to an April 2012 VA medical opinion provided after a review of the claims folder, the Veteran's current lumbar spine disability is less likely than not incurred in or caused by his in-service injury because physical evaluations in service, including at service separation in August 1975, did not diagnose any chronic back disability and because his separation examination was normal and "there is no documentation of back pains/office visit" until many years after service.  

Service treatment records include treatment and complaints of back pain and the separation examination included that examiner's notation of the Veteran's history of back pain since the in-service injury.  The Veteran has offered a consistent credible history of back pain since service and addressed the lack of treatment.  The negative VA opinion is based, in large part, on a lack of evidence of treatment since service.  However, the examiner did not acknowledge the Veteran's consistent, credible reports of continuous back pain since service; continuity of symptomatology.  

As the Veteran has been diagnosed with degenerative changes of the back (see September 2010 treatment record) and the record includes competent, credible evidence of continuity of symptoms since service, service connection for a back disability is warranted.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1331.  
Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connection claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative changes of the lumbar spine is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


